Citation Nr: 1103126	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Coronary Artery Disease

The February 2008 rating decision denied service connection for 
coronary artery disease and entitlement to TDIU.  In his January 
2009, VA Form 9, the Veteran references his coronary artery 
disease in relation to his unemployability claim; specifically, 
that it is one of the disabilities that should be considered in 
determining his employability.  Thus, it is unclear whether the 
Veteran believed that he was service-connected for coronary 
artery disease or that he was unaware of that requirement.  As 
only service-connected disabilities are considered for TDIU 
claims, and as this Form 9 was filed within one year of the 
original denial, the Board accepts this communication as the 
Veteran's notice of disagreement (NOD) with regard to the service 
connection issue.  See 38 CFR 20.302(a).  The record does not 
contain a statement of the case regarding this issue.  
Consequently, the Board must remand this issue for the RO to 
issue a statement of the case and to give the Veteran an 
opportunity to perfect an appeal of such issue by submitting a 
timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 
(1999).

Additionally, the Board notes that since the time of his original 
denial, VA has changed the law related to presumptive conditions 
associated with herbicide exposure in Vietnam to include ischemic 
heart disease, which in turn includes coronary artery disease.  
See 75 Fed. Reg. 53,202-16 (2010).  As such, this theory of 
entitlement should also be considered.  

TDIU Claim

The Veteran filed a claim for increased rating of peripheral 
neuropathy in October 2006.  The December 2006 VA medical 
examination report reflected that the Veteran was unemployed and 
a claim for a total rating based on individual unemployability 
was raised.  As of October 2006, the Veteran was service-
connected for diabetes mellitus, peripheral neuropathy of the 
bilateral lower extremities, chrondromalacia patella of the 
bilateral knees, hallux rigidus, and carpal tunnel syndrome of 
the bilateral upper extremities.  The evaluations for peripheral 
neuropathy of each of the bilateral lower extremities are 
combined to satisfy the requirement of a single disability 
ratable at 40 percent or more.  See 38 C.F.R. § 4.16(a).  The 
total combined rating for service-connected disabilities is 70 
percent as of October 31, 2006, which satisfies the requirement 
of a combined rating of 70 percent.  See 38 C.F.R. §§ 4.16(a), 
4.25, 4.26.  The question then becomes whether the Veteran is 
"unable to secure and follow a substantially gainful occupation 
by reason of service-connected disabilities."  38 C.F.R. § 
4.16(b).

In this case, the record is unclear as to whether the Veteran is 
able to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Board notes that 
he has been unemployed since December 1997 and is receiving 
Social Security Administration (SSA) benefits for a combination 
of disabilities.  The evidence contained in the Social Security 
Administration records note that the Veteran became unemployable 
after suffering from two heart attacks and undergoing quadruple 
bypass surgery.  While a showing of unemployability by reason of 
service-connected disabilities is necessary for entitlement to 
TDIU, the Veteran should not be penalized for having additional 
nonservice-connected disabilities that affect his employment.  
Therefore a medical examination and opinion with regard to the 
effect of the Veteran's service-connected disabilities alone on 
his employability is necessary.



Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC must issue a statement 
of the case on the issue of entitlement to 
service connection for coronary artery 
disease, to include as due to herbicide 
exposure.  Thereafter, the Veteran will have 
a 60-day period within which to file a 
substantive appeal.  The appellant and his 
representative are advised that they will 
have sixty days from the date of mailing of 
the statement of the case to submit a 
substantive appeal as to that issue.  The RO 
or the AMC provide any notice as required 
under 28 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The RO or the AMC should also 
undertake any other action as to this service 
connection issue otherwise necessary in the 
development of that appeal.  If and only if 
the appellant completes his appeal by filing 
a timely VA Form 9 on the aforementioned 
issue should this claim be returned to the 
Board.  38 U.S.C.A. § 7104.

2.  After completion of the above, afford the 
Veteran an examination to determine if it is 
at least as likely as not that his service-
connected disabilities (diabetes mellitus, 
peripheral neuropathy of the bilateral lower 
extremities, chrondromalacia patella of the 
bilateral knees, hallux rigidus, and carpal 
tunnel syndrome of the bilateral upper 
extremities), irrespective of any nonservice-
connected disabilities, prevents the Veteran 
from securing and following a substantially 
gainful occupation.

3.  After the above development is completed, 
readjudicate the TDIU claim on appeal.  If 
the benefit sought is denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

